DETAILED ACTION
This office action is in response to applicant’s filing dated June 15, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
 
	
Status of Claims
Claim(s) 1-6 and 10-26 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 15, 2022.  Acknowledgement is made of Applicant’s amendment of claims 1, 4, 10, 12, 15, and 18.  Claims 7-9 were previously canceled.
Applicants elected with traverse Group I, drawn to a method for treating a subject with a disorder associated with opioid receptor activity as the elected invention and valine at an amino acid position corresponding to amino acid residue 158 of the COMT gene product of SEQ ID NO: 8 and has at least one allele encoding an aspartic acid at an amino acid position corresponding to amino acid residue 40 of the OPRM1 gene product of SEQ ID NO: 12 as the elected species in the reply filed on April 8, 2019.  The requirement is still deemed proper.  
The Examiner notes that examination had previously been expanded to encompass the species (i) the subject has at least one allele encoding a methionine at an amino acid position corresponding to amino acid residue 158 of the COMT gene product of SEQ ID NO: 8 and has two alleles encoding an asparagine at an amino acid position corresponding to amino acid residue 40 the of OPRM1 gene product of SEQ ID NO: 12 in the Office Action dated December 22, 2020.  However, the claims no longer read on this species, and thus this species is no longer under examination.
Claims 1-6 and 10-26 are presently under examination as they relate to the elected species: a valine at an amino acid position corresponding to amino acid residue 158 of the COMT gene product of SEQ ID NO: 8 and has at least one allele encoding an aspartic acid at an amino acid position corresponding to amino acid residue 40 of the OPRM1 gene product of SEQ ID NO: 12.

Priority
The present application claims benefit of US Provisional Application No. 62/525,123 filed on June 26, 2017.  The effective filing date of the instant application is June 26, 2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 16, 2022 and June 15, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-13, 15-19, and 21-26 stand rejected under 35 U.S.C. 103 as being unpatentable over Kurkela et al (WO 03/015783 A1, cited in a previous Office Action) in view of Oroszi et al (Alcohol Clin Exp Res, 2009; 33(3): 383–393, hereinafter referred to as Oroszi 2009, cited in a previous Office Action) and Enoch et al (Alcohol Clin Exp Res, 2006; 30(3):399-406, cited in a previous Office Action).
Regarding claims 1, 2, 5, 10, 13, 15, 16, 19, and 21-26, Kurkela teaches a method of treating alcoholism or alcohol abuse comprising administering to a subject a pharmaceutically effective amount of an opioid antagonist wherein the opioid antagonist is naltrexone (claims 1 and 2).  Kurkela does not explicitly teach performing a genotyping assay on nucleic acids isolated from the subject with respect to an opioid mu receptor (OPRM1) gene product and also a (DA) catabolizing enzyme catechol-O-methyltransferase (COMT) gene product.  
However, Oroszi 2009 teaches OPRM1 Asn40Asp predicts response to naltrexone treatment (title); individualized pharmacotherapy requires identification of genetic variants predictive of treatment response; in OPRM1, Asn40Asp has been reported to be predictive of response to naltrexone treatment (Abstract, Background); the utility of Asn40Asp as a predictor of treatment response in addictions has been examined in four studies; among smokers on short-term nicotine replacement therapy, Asp40 carriers had higher rate of abstinence compared to Asn40/Asn40 homozygotes; of treatment-seeking alcoholics prescribed naltrexone, those carrying the Asp40 allele had significantly lower rates of relapse and took longer to resume heavy drinking than Asn40/Asn40 homozygotes; in a pre-planned pharmacogenetic ancillary study within the larger COMBINE Study, alcoholics on naltrexone carrying the Asp40 allele had increased percent days abstinent (PDA), decreased percent heavy drinking days (PHDD) and higher rates of good clinical outcomes (GCO) compared to Asn40/Asn40 alcoholics (page 3, 2nd paragraph); the only significant haplotype by medication interaction found was in OPRM1 block 1 evidenced by the highest percent of GCO among naltrexone-treated alcoholics with one copy of haplotype AGCCC, the single haplotype carrying the Asp40 allele (page 9, last paragraph).
Enoch teaches the catechol-O-methyltransferase (COMT) functional polymorphism, Val158Met, has been associated with alcoholism in Caucasians (abstract; background); the Val158 allele, present at a frequency of 0.71 in the total sample, was significantly associated with alcoholism and smoking in women; Val158 allele frequency was maximal (0.85) in alcoholic smokers and decreased progressively to: 0.74 in nonalcoholic smokers, 0.67 in alcoholic nonsmokers, and 0.64 in nonalcoholic nonsmokers; there were only 7 female alcoholics who were heavy smokers; all were Val158/Val158 homozygotes; the 13 heavy smoking alcoholic men had a Val158 allele frequency of 0.69 that was not elevated compared with the total sample; in contrast to the women, only 7/13 heavy smoking alcoholics were Val158/Val158 homozygotes (page 402, right, 3rd and 4th paragraph).
As such, since Kurkela teaches a method of treating alcohol abuse comprising administering to a subject a pharmaceutically effective amount of naltrexone, since Oroszi 2009 teaches individualized pharmacotherapy requires identification of genetic variants predictive of treatment response, Asn40Asp has been reported to be predictive of response to naltrexone treatment; alcoholics on naltrexone carrying the Asp40 allele had increased percent days abstinent (PDA), decreased percent heavy drinking days (PHDD) and higher rates of good clinical outcomes (GCO) compared to Asn40/Asn40 alcoholics; and since Enoch teaches Val158Met, has been associated with alcoholism, the Val158 allele was significantly associated with alcoholism and smoking in women, Val158 allele frequency was maximal (0.85) in alcoholic smokers, and female alcoholics who were heavy smokers, all were Val158/Val158 homozygotes, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to perform a genotyping assay to determine if the subject has a Asn40Asp polymorphism and homozygous Val158/Val158 gene in a method of treating alcohol abuse comprising administering to a subject a pharmaceutically effective amount of naltrexone with an expectation of success, since the prior art establishes that Asn40Asp is reported to be predictive of response to naltrexone treatment and the Val158 allele was significantly associated with alcoholism and smoking in women and females that were alcoholics and heavy smokers were Val158/Val158 homozygotes.  

Regarding claims 3, 4, 11, 12, 17, and 18, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to perform a genotyping assay to determine if the subject has a Asn40Asp polymorphism and a Val158Met polymorphism with at least one the COMT Met158 allele prior to administering the naltrexone therapy and or after administering the naltrexone therapy to determine if the subject possesses a Asn40Asp gene and a Val158Met gene with at least one the COMT Met158 allele.  Moreover, with regard to claims 4 and 18, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to discontinue treatment if the subject does not contain the Asn40Asp and Val158Met gene mutations (e.g. has an allele encoding a asparagine at an amino acid corresponding to acid residue 40 of the OPRM1 gene), since the prior art establishes that Asn40 homozygotes have higher rates of relapse and Val158 was not associated higher levels of anxiety and higher risk of alcoholism.
Taken together, all this would result in the practice of the method of claims 1-5, 10-13, 15-19 and 21-26 with a reasonable expectation of success.

Regarding claims 6, 14, and 20, Oroszi 2009 teaches OPRM1 Asn40Asp predicts response to naltrexone treatment (title) and genotyping was performed with, 5’ nuclease (TaqMan®), a rapid and accurate method for high throughput genotyping of SNPs; genomic DNA was extracted from peripheral blood mononuclear cells. The 5’ nuclease genotyping assay (TaqMan®) combines polymerase chain reaction (PCR) amplification and sequence variant detection into a single step (page 4, last paragraph); and genotypes were determined using Sequence Detection System Software Version 2.0 (ABI) (page 5, 1st paragraph).
As such, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to perform a genotyping assay (TaqMan®) combining polymerase chain reaction (PCR) amplification and sequence variant detection determine and determining sequence by Sequence Detection System Software Version 2.0 to determine if the subject has a Asn40Asp polymorphism and a Val158/Val158 homozygote polymorphism in view of the teachings of Oroszi 2009, resulting in the method of claims 6, 14 and 20 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
The Patent Office's prima facie case of obviousness requires that as of the filing date of the instant application, those of skill in the art would have considered Oroszi 2004 to be an accurate summary of the state of the art. As set forth clearly in the Declaration of Raymond F. Anton, M.D., as of the filing date of the instant application, it was not generally accepted that either of the COMT or OPRM1 genes were associated with any aspect of alcoholism. The Anton Declaration clearly points out the shortcomings of candidate gene association studies such as that described in Oroszi 2004, and details how the gold standard for assessing associations between particular genes and various traits including alcohol use disorder (AUD) are Genome Wide Association Studies (GWAS). Dr. Anton notes that the results of these many GWAS studies is that "there are no common genetic somatic/structural (SNP) differences that are largely associated with AUD [other than perhaps] variations in the alcohol metabolizing enzymes alcohol dehydrogenase (ADH) and aldehyde dehydrogenase (ALDH).  The "clear conclusion" as of the filing date of the instant application is that there was no art-recognized association between AUD and the OPRM1 or COMT genes.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that the references cited by the Applicant and Declarant suggest that candidate gene studies may contain errors.  However, the Examiner does not believe that the Declaration is sufficient to establish that the skilled artisan would not have had a reasonable expectation of success in a method of treating a subject with alcohol use disorder comprising performed a genotyping assay and administering naltrexone to a subject having at least one allele COMT 158MET158.  As set forth above, Kurkela establishes that it was known in the art to treat alcohol abuse comprising administering to a subject a pharmaceutically effective amount of naltrexone.  As set forth above, the cited art establish that the COMT Met158 allele was associated with higher levels of anxiety and higher risk of alcoholism.  While Applicant and the Declarant allege that the scientific community no longer accepted that COMT Met158 allele was associated with alcoholism, in a review of the art, it appears that the skilled artisan, despite the perceived flaws in the study methods of the cited art, recognized that there was an association between the COMT Met158 allele and alcohol abuse.  Klimkiewicz et al (J Addict Med, 2017; 11(2):114-118, cited in a previous Office Action), cited for evidentiary purposes, published in Mar/Apr 2017 teaches COMT gene variants help to predict alcohol consumption in alcohol-dependent patients (title); Individuals carrying both the COMTMet158Met genotype and the BDNFVal66Val genotype drank more than those with other variants of these genes (Abstract).  Thus, even a few months prior to the filing date of the instant application, the state of the art was that COMTMet158Met genotype was associated with negative effects if alcohol use disorder.  Moreover, studies even as recent as 2021 continue to support that the skilled artisan would have recognized an association between COMT genotypes and alcohol use disorder.  Quraishi et al (Indian Journal of Psychiatry, 2021; 63(3):240-244, cited in a previous Office Action), cited for evidentiary purposes only, teaches literature review illustrates the association of Met allele with a relatively higher risk for alcohol use; while another study observed Met allele to be protective towards ND (nicotine dependents) in African-American or European-American population; some recent Indian studies highlighted the risk conferred by COMT polymorphism (Met allele) toward AD (alcohol-dependent); converging evidence suggests Met allele individuals with reduced COMT activity were at higher risk to develop AD (page 241, left, last paragraph).  Similarly, with regard to the OPRM1 gene, Swinford-Jackson et al (Cold Spring Harbor Perspectives in Medicine, 2020):a040311, cited in a previous Office Action), cited for evidentiary purposes, teaches a single-nucleotide polymorphism at A118G (Asn40Asp) in exon I of the μ-opioid receptor was shown to be associated with alcohol addiction and individuals with one or two copies of the Asp40 allele treated with naltrexone had significantly lower rates of relapse than patients homozygous for the Asn40 allele; thus, naltrexone treatment of alcohol use disorder is one of the few examples of a pharmacogenomic therapeutic; naltrexone, which is marketed as ReVia and Depade, has been used in the treatment of opioid use disorder since 1984 and alcohol use disorder since 1995 (page 4, left, 2nd paragraph).  Thus, in review of the state of the art prior to the effective filing date of the invention and after the effective filing date, it appears that the skilled artisan continued to accept that COMT Met158 and Asn40Asp were associated with alcoholism and alcohol addiction.  Thus, the argument that the associations of the OPRM1 and COMT genotypes with alcoholism have not been replicated in GWAS and the argument that the association between Asp40 SNP and naltrexone response was not replicated is not sufficient to overcome the rejection of record.  


Applicant argues:
The Patent Office asserts that Oroszi 2009 teaches OPRM1 Asn40Asp predicts response to naltrexone treatment. Applicant respectfully submits, however, that this reference fails to cure the deficiencies noted herein. Particularly, the Patent Office's assertion that Oroszi 2009 teaches that OPRM1 Asn40Asp predicts response to naltrexone treatment is inconsistent both with the overall teaching of the art discussed herein above, as well as the data presented in Table 2 of the instant application. Particularly, applicant respectfully notes that the presence of an OPRM1 Asp40 allele was not sufficient to predict successful naltrexone treatment. OPRM1 Asp40 allele carriers (G Carriers in Table 2) did not respond when those carriers also carried the COMT Met158 allele. Given that the instant claims relate not to merely determining the presence of an OPRM1 Asp40 allele but rather to determining the presence of an OPRM1 Asp40 allele in the context of homozygosis of the COMT Val158 allele or homozygosis of the DAT1 VNTR10.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth above, Kurkela teaches a method of treating alcohol abuse comprising administering to a subject a pharmaceutically effective amount of naltrexone.  As set forth above, Oroszi 2009 teaches individualized pharmacotherapy requires identification of genetic variants predictive of treatment response, Asn40Asp has been reported to be predictive of response to naltrexone treatment; alcoholics on naltrexone carrying the Asp40 allele had increased percent days abstinent (PDA), decreased percent heavy drinking days (PHDD) and higher rates of good clinical outcomes (GCO) compared to Asn40/Asn40 alcoholics.  As set forth above, Enoch teaches Val158Met has been associated with alcoholism, the Val158 allele was significantly associated with alcoholism and smoking in women, Val158 allele frequency was maximal (0.85) in alcoholic smokers, and female alcoholics who were heavy smokers, all were Val158/Val158 homozygotes.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to perform a genotyping assay to determine if the subject has a Asn40Asp polymorphism and homozygous Val158/Val158 gene in a method of treating alcohol abuse comprising administering to a subject a pharmaceutically effective amount of naltrexone with an expectation of success, since the prior art establishes that Asn40Asp is reported to be predictive of response to naltrexone treatment and the Val158 allele was significantly associated with alcoholism and smoking in women and females that were alcoholics and heavy smokers were Val158/Val158 homozygotes.  
	

Applicant argues:
The Patent Office's reliance on Enoch for the proposition that COMT Val158Met is associated with alcoholism is also inconsistent with the overall teaching of the art as set forth herein above. Given that the gold standard GWAS approaches to identifying genetic bases for alcoholism described herein as well as in the Anton Declaration and associated referenced failed to identify any association between AUD and COMT Met158, applicant respectfully submits that as of the filing date of the instant application one of ordinary skill in the art would have had no reasonable expectation that COMT Met158 status would have any predictive value for naltrexone treatment in alcoholics.  Furthermore, the Patent Office asserts that Enoch teaches the COMT Val158Met allele has been associated with alcoholism in Caucasians. It is noted, however, that even assuming merely for the sake of argument that the Patent Office's characterization of Enoch is accurate, the present claims exclude COMT Met158 carriers from treatment. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, in a review of the prior art it appears that the skilled artisan continued to accept that COMT genotypes were associated with alcoholism and alcohol addiction.  As set forth above, since Kurkela teaches a method of treating alcohol abuse comprising administering to a subject a pharmaceutically effective amount of naltrexone, since Oroszi 2009 teaches individualized pharmacotherapy requires identification of genetic variants predictive of treatment response, Asn40Asp has been reported to be predictive of response to naltrexone treatment; alcoholics on naltrexone carrying the Asp40 allele had increased percent days abstinent (PDA), decreased percent heavy drinking days (PHDD) and higher rates of good clinical outcomes (GCO) compared to Asn40/Asn40 alcoholics; and since Enoch teaches Val158Met, has been associated with alcoholism, the Val158 allele was significantly associated with alcoholism and smoking in women, Val158 allele frequency was maximal (0.85) in alcoholic smokers, and female alcoholics who were heavy smokers, all were Val158/Val158 homozygotes, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to perform a genotyping assay to determine if the subject has a Asn40Asp polymorphism and homozygous Val158/Val158 gene in a method of treating alcohol abuse comprising administering to a subject a pharmaceutically effective amount of naltrexone with an expectation of success, since the prior art establishes that Asn40Asp is reported to be predictive of response to naltrexone treatment and the Val158 allele was significantly associated with alcoholism and smoking in women and females that were alcoholics and heavy smokers were Val158/Val158 homozygotes.  The Examiner further notes that Enoch explicitly states all were Val158/Val158 homozygotes. 

Conclusion
Claims 1-6 and 10-26 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628